 



EXHIBIT 10.1
EXTERRAN HOLDINGS, INC.
EMPLOYEE STOCK PURCHASE PLAN
Section 1
PURPOSE
The purpose of the Exterran Holdings, Inc. Employee Stock Purchase Plan is to
provide Employees of the Company and its Designated Subsidiaries with an
opportunity to acquire a proprietary interest in the Company’s long-term
performance and success through the purchase of shares of Common Stock at a
price that may be less than the Fair Market Value of the stock on the date of
purchase from funds accumulated through payroll deductions.
Section 2
BACKGROUND
The Plan is intended to qualify as an “employee stock purchase plan” under Code
Section 423. The Plan will, accordingly, be construed so as to extend and limit
participation in a manner within the requirements of that Code section. In
addition, this Plan authorizes the grant of options and issuance of Common Stock
that do not qualify under Code Section 423 pursuant to rules and procedures
adopted by the Committee and designed to achieve desired tax or other objectives
in particular locations outside the United States. The terms of the Plan as
contained in this document will apply with respect to Purchase Periods beginning
on and after the Effective Date.
Section 3
DEFINITIONS
As used in the Plan, the following terms, when capitalized, have the following
meanings:
(a) “Board” means the Company’s Board of Directors.
(b) “Business Day” means a day that the New York Stock Exchange, or any other
exchange on which the Company’s Common Stock is traded, is open.
(c) “Code” means the Internal Revenue Code of 1986, as amended.
(d) “Committee” means the committee described in Section 11.

Page 1



--------------------------------------------------------------------------------



 



(e) “Common Stock” means the common stock of the Company, $.01 par value per
share, or any stock into which that common stock may be converted.
(f) “Company” means Exterran Holdings, Inc., a Delaware corporation, and any
successor corporation.
(g) “Compensation” means (a) for salaried Employees, the regular basic salary or
wages, and commissions, paid by the Company or a Designated Subsidiary for
services performed by such Employees which are computed on a weekly, monthly,
annual or other comparable basis, before any payroll deductions for taxes or any
other purposes; and (b) for hourly Employees, wages paid by the Company or a
Designated Subsidiary for services performed by such Employees which are
computed on a biweekly or other comparable basis, before any payroll deductions
for taxes or any other purposes. However, in the case of both (a) and (b),
above, Compensation shall not include overtime, shift premium, bonuses and other
special payments, incentive payments, pension, severance pay, foreign service
premiums or other foreign assignment uplifts or any other extraordinary
compensation, nor Company or Designated Subsidiary contributions to a retirement
plan or any other deferred compensation or employee benefit plan or program of
the Company or any Designated Subsidiary.
(h) “Contributions” means all amounts contributed by a Participant to the Plan
in accordance with Section 6.
(i) “Corporate Transaction” means (i) any stock dividend, stock split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, (ii) any merger, consolidation, spin-off,
spin-out, split-off, split-up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing.
(j) “Designated Subsidiary” means a Subsidiary that has been designated by the
Board or the Committee as eligible to participate in the Plan as to its eligible
Employees.
(k) “Disability” means any physical or mental condition for which the
Participant would be eligible to receive long-term disability benefits under the
Company’s or a Designated Subsidiary’s long-term disability plan. With respect
to any Participant residing outside of the United States, the Committee may
revise the definition of “Disability” as appropriate to conform to the laws of
the applicable non-U.S. jurisdiction.
(l) “Effective Date” means the effective date of the consummation of the mergers
pursuant to that certain Agreement and Plan of Merger dated February 5, 2007,
among Hanover Compressor Company, Universal Compression Holdings, Inc., Exterran
Holdings, Inc., Hector Sub, Inc., and Ulysses Sub, Inc. (the “Merger”), provided
that the Plan has been approved by the stockholders of each of Hanover
Compressor Company and Universal Compression Holdings, Inc.
(m) “Employee” means any person who performs services for, and who is classified
as an employee on the payroll records of the Company or a Designated Subsidiary.

Page 2



--------------------------------------------------------------------------------



 



(n) “Fair Market Value” of a share of Common Stock means, as of any specified
date: (i) if the Common Stock is listed on a national securities exchange or
quoted on the National Association of Securities Dealers, Inc. Automated
Quotation System (“NASDAQ”), the closing sales price of a share of Common Stock
on that date, or if no prices are reported on that date, on the last preceding
day on which the Common Stock was traded, as reported by such exchange or
NASDAQ, as the case may be; and (ii) if the Common Stock is not listed on a
national securities exchange or quoted on the NASDAQ, but is traded in the
over-the-counter market, the average of the bid and asked prices for a share of
Common Stock on the most recent date on which the Common Stock was publicly
traded. In the event the Common Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its Fair Market Value shall be made by the Committee in such manner as it
deems appropriate.
(o) “Insider” means any officer of the Company or a Designated Subsidiary who is
subject to the reporting requirements of Section 16 of the Securities Exchange
Act of 1934, as amended.
(p) “Offering Date” means the first Business Day of each Purchase Period.
(q) “Participant” means a participant in the Plan as described in Section 5.
(r) “Payroll Deduction Account” means the bookkeeping account established for a
Participant in accordance with Section 6.
(s) “Plan” means the Exterran Holdings, Inc. Employee Stock Purchase Plan, as
set forth herein, and as amended from time to time.
(t) “Purchase Date” means the last Business Day of each Purchase Period or such
other date as required by administrative operational requirements.
(u) “Purchase Period” means a period of three months commencing on January 1,
April 1, July 1 or October 1, or such other period as determined by the
Committee. The initial Purchase Period after the Merger shall be set by the
Committee and may be, in the Committee’s discretion, for a period of less than
three months.
(v) “Purchase Price” means an amount equal to 85% to 100% of the Fair Market
Value of a Share on one of the following dates: (i) the Offering Date, (ii) the
Purchase Date or (iii) the Offering Date or the Purchase Date, whichever is
lower, as the Committee in its sole discretion shall determine and communicate
to the Participants.
(w) “Retirement” means, with respect to a Participant, the Participant’s
termination of employment with the Company or a Designated Subsidiary after
attaining age 65. Notwithstanding the foregoing, with respect to a Participant
residing outside the United States, the Committee may revise the definition of
“Retirement” as appropriate to conform to the laws of the applicable non-U.S.
jurisdiction.
(x) “Share” means a share of Common Stock, as adjusted in accordance with
Section 13.

Page 3



--------------------------------------------------------------------------------



 



(y) “Subsidiary” means a domestic or foreign corporation of which not less than
50% of the voting shares are held by the Company or a Subsidiary, whether or not
such corporation now exists or is hereafter organized or acquired by the Company
or a Subsidiary. The definition of Subsidiary should be interpreted so as to
include any entity that would be treated as a “subsidiary corporation” under
Code Section 424(f).
Section 4
ELIGIBILITY
(a) Eligible Employees. Any person who is an Employee as of an Offering Date in
a given Purchase Period will be eligible to participate in the Plan for that
Purchase Period, subject to the requirements of Section 5 and the limitations
imposed by Code Section 423(b). Notwithstanding the foregoing, the Committee
may, on a prospective basis, (i) exclude from participation in the Plan any or
all Employees whose customary employment is 20 hours per week or less or is not
for more than five months in a calendar year, and (ii) impose an eligibility
service requirement of up to two years of employment. The Committee may also
determine that a designated group of highly compensated employees (within the
meaning of Code Section 414(q)) are ineligible to participate in the Plan.
(b) Five Percent Shareholders. Notwithstanding any other provision of the Plan,
no Employee will be eligible to participate in the Plan if the Employee (or any
other person whose stock would be attributed to the Employee pursuant to Code
Section 424(d)) owns an amount of capital stock of the Company and/or holds
outstanding options to purchase stock which equals or exceeds five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or a Designated Subsidiary.
Section 5
PARTICIPATION
An Employee may elect to become a Participant in the Plan by completing such
enrollment documents as are provided by the Committee or its designee, including
where applicable a payroll deduction authorization form, and submitting them to
the Committee or its designee in accordance with the administrative requirements
and any limitations established by the Committee. The enrollment documents will
set forth the amount of the Participant’s Contributions, which may be
established as a percentage of the Participant’s Compensation or a specific
dollar amount; provided, however, in no event shall a Participant’s
Contributions exceed ten percent (10%) of the Participant’s Compensation.
Contributions to the Plan may be also subject to such other limits designated by
the Committee, including any minimum Contribution amount or percentage.

Page 4



--------------------------------------------------------------------------------



 



The Plan is a discretionary plan. Participation by any Employee is purely
voluntary. Participation in the Plan with respect to any Purchase Period shall
not entitle any Participant to participate with respect to any other Purchase
Period.
Section 6
CONTRIBUTIONS
(a) Payroll Deductions. A Participant’s Contributions will begin on the first
payroll paid following the Offering Date and will end on the last payroll paid
on or before the Purchase Date of the Purchase Period, unless the Participant
elects to withdraw from the Plan as provided in Section 9. A Participant’s
enrollment documents will remain in effect for successive Purchase Periods
unless the Participant elects to withdraw from the Plan as provided in
Section 9, or timely submits new enrollment documents to change the rate of
payroll deductions for a subsequent Purchase Period in accordance with rules
established by the Committee.
(b) Payroll Deduction Account. For each payroll for which the Participant has
elected to make Contributions to the Plan by means of payroll deduction or
otherwise (as approved by the Committee), the Committee will credit the amount
of each Participant’s Contributions to the Participant’s Payroll Deduction
Account. A Participant may not make any additional payments to the Participant’s
Payroll Deduction Account, except as expressly provided in the Plan or as
authorized by the Committee.
(c) No Changes to Payroll Deductions. A Participant may discontinue his
participation in the Plan as provided in Section 9, but may not make any other
change during a Purchase Period and, specifically, a Participant may not alter
the amount of his payroll deductions for that Purchase Period.
(d) Continued Contributions and Participation. So long as a Participant remains
an Employee of the Company or a Designated Subsidiary, Contributions shall
continue in effect from Purchase Period to Purchase Period, unless: (i) at least
fifteen (15) days prior to the first day of the next succeeding Purchase Period
the Participant elects a different Contribution in accordance with procedures
established by the Committee; or (ii) the Participant withdraws from the Plan in
accordance with Section 9 or terminates employment in accordance with Section 10
hereof.
(e) No Interest. No interest or other earnings will accrue on a Participant’s
Contributions to the Plan.
(f) Non-U.S. Contributions. In countries where payroll deductions are not
permissible or feasible, the Committee may, in its sole discretion, permit an
Employee to participate in the Plan by alternative means. Except as otherwise
specified by the Committee, Contributions (including payroll deductions) made
with respect to Employees paid in currencies other than U.S. dollars will be
accumulated in local currency and converted to U.S. dollars as of the Purchase
Date.

Page 5



--------------------------------------------------------------------------------



 



Section 7
STOCK PURCHASES
(a) Automatic Purchase. Effective as of the close of business on each Purchase
Date, but subject to the limitations of Section 8, each Participant will be
deemed, without further action, to have automatically purchased the number of
whole Shares that the Participant’s Payroll Deduction Account balance can
purchase at the Purchase Price on that Purchase Date and such Shares will be
considered to be issued and outstanding. Except as otherwise specified by the
Committee, any amounts that are not sufficient to purchase a whole Share will be
(i) retained in the Participant’s Payroll Deduction Account for the subsequent
Purchase Period or (ii) returned to the each Participant who is not eligible or
has elected not to participate in the following Purchase Period.
(b) Delivery of Shares. Purchased Shares shall be credited in book entry form as
soon as practicable after each Purchase Date to an account administered by a
designated custodian, bank or financial institution. At any time, a Participant
may request issuance of a stock certificate representing all or a portion of the
Shares (in a whole number) held in such Participant’s account; provided,
however, that the Committee may require that Shares be retained by the account
administrator for a specified period of time and may restrict dispositions
during that period, and the Committee may establish other procedures to permit
tracking of disqualifying dispositions of the Shares or to restrict transfer of
the Shares. A Participant shall not be permitted to pledge, transfer, or sell
Shares until they are issued in certificate form or book entry, except as
otherwise permitted by the Committee and subject to the Company’s policies
regarding securities trading.
(c) Notice Restrictions. The Committee may require, as a condition of
participation in the Plan, that each Participant agree to notify the Company if
the Participant sells or otherwise disposes of any Shares within two years of
the Offering Date or one year of the Purchase Date for the Purchase Period in
which the Shares were purchased.
(d) Shareholder Rights. A Participant will have no interest or voting right in a
Share until a Share has been purchased on the Participant’s behalf under the
Plan.
Section 8
LIMITATION ON PURCHASES
(a) Limitations on Aggregate Shares Available During a Purchase Period. With
respect to each Purchase Period, the Committee, at its discretion, may specify
the maximum number of shares of Common Stock that may be purchased or such other
limitations that it may deem appropriate, subject to the aggregate number of
shares authorized under Section 12 of this Plan. If the number of shares of
Common Stock for which options are exercised exceeds the number of shares
available in any Purchase Period under the Plan, the shares available for
exercise shall be allocated by the Committee pro rata among the Participants in
the Purchase Period in proportion to the relative amounts credited to their
accounts. Any amounts not thereby applied to the

Page 6



--------------------------------------------------------------------------------



 



purchase of shares of Common Stock under the Plan shall be refunded to the
Participants after the end of the Purchase Period, without interest.
(b) Limitations on Participant Purchases. Participant purchases are subject to
the following limitations:
(1) Purchase Period Limitation. Subject to the calendar year limits provided in
(2) below, the maximum number of Shares that a Participant will have the right
to purchase in any Purchase Period will be determined by dividing (i) $25,000 by
(ii) the Fair Market Value of one Share on the Offering Date for such Purchase
Period.
(2) Calendar Year Limitation. No right to purchase Shares under the Plan will be
granted to an Employee if such right, when combined with all other rights and
options granted under all of the Code Section 423 employee stock purchase plans
of the Company, its Subsidiaries or any parent corporation (within the meaning
of Code Section 424(e)), would permit the Employee to purchase Shares with a
Fair Market Value (determined at the time the right or option is granted) in
excess of $25,000 for each calendar year in which the right or option is
outstanding at any time, determined in accordance with Code Section 423(b)(8).
(c) Refunds. As of the first Purchase Date on which this Section limits a
Participant’s ability to purchase Shares, the Participant’s payroll deductions
will terminate, and the unused balance will (i) remain in the Participant’s
Payroll Deduction Account or (ii) be returned to any Participant who is not
eligible or has elected not to participate in the following Purchase Period.
Section 9
WITHDRAWAL FROM PARTICIPATION
Except for any Participant who is deemed to be an Insider, a Participant may
cease participation in a Purchase Period at any time prior to the Purchase Date
and withdraw all, but not less than all, of the Contributions credited to the
Participant’s Payroll Deduction Account by providing at least 15 days’ prior
written notice in the form and manner prescribed by the Committee. Partial cash
withdrawals shall not be permitted. Any Participant who is deemed to be an
Insider may not make a cash withdrawal under this Section 9. If a Participant
elects to withdraw, the Participant may not make any further Contributions to
the Plan for the purchase of Shares during that Purchase Period. A Participant’s
voluntary withdrawal during a Purchase Period will not have any effect upon the
Participant’s eligibility to participate in the Plan during a subsequent
Purchase Period.

Page 7



--------------------------------------------------------------------------------



 



Section 10
EMPLOYMENT TERMINATION
(a) Termination Other Than Death, Disability or Retirement. If a Participant’s
employment with the Company or a Designated Subsidiary terminates for any reason
other than death, Disability or Retirement, the Participant will cease to
participate in the Plan and the Company or its designee will refund the balance
in the Participant’s Payroll Deduction Account.
(b) Termination Due to Death. In the event of a Participant’s death, at the
election of the Participant’s legal representative, the Participant’s Payroll
Deduction Account balance will be (i) distributed to the Participant’s estate,
or (ii) held until the end of the Purchase Period and applied to purchase Shares
in accordance with Section 7. Section 10(b)(ii) shall apply in the event the
Participant’s estate fails to make a timely election pursuant to rules
established by the Committee.
(c) Termination Due to Disability or Retirement. If a Participant’s employment
with the Company or a Designated Subsidiary terminates during a Purchase Period
due to Disability or Retirement before the Purchase Date for such Purchase
Period, then, at the Participant’s election, the Participant’s Payroll Deduction
Account balance will either be (i) distributed to the Participant, or (ii) held
until the end of the Purchase Period and applied to purchase Shares in
accordance with Section 7. Section 10(c)(ii) shall apply in the event the
Participant fails to make a timely election pursuant to rules established by the
Committee.
(d) Leaves of Absence. The Committee may establish administrative policies
regarding a Participant’s rights to continue to participate in the Plan in the
event of such Participant’s leave of absence.
(e) Stock Certificate. In the event of a Participant’s termination of employment
for any reason, a stock certificate representing all of the Shares (in a whole
number) held in such Participant’s account will be issued to the Participant, or
in the event of his death or Disability, his legal representative, as soon as
administratively practicable.
Section 11
PLAN ADMINISTRATION AND AMENDMENTS
The Plan will be administered by the Committee, which will be appointed by the
Board. The Committee will be the Compensation Committee of the Board unless the
Board appoints another committee to administer the Plan; provided, however, that
such committee shall satisfy the independence requirements under Section 16 of
the Securities Exchange Act of 1934, as amended, and as prescribed by any stock
exchange on which the Company lists its Common Stock.
Subject to the express provisions of the Plan, the Committee will have the
discretionary authority to interpret the Plan; to take any actions necessary to
implement the Plan; to prescribe, amend,

Page 8



--------------------------------------------------------------------------------



 



and rescind rules and regulations relating to the Plan; and to make all other
determinations necessary or advisable in administering the Plan. All such
determinations will be final and binding upon all persons. The Committee may
request advice or assistance or employ or designate such other persons as are
necessary for proper administration of the Plan.
Section 12
RESERVED SHARES
Subject to adjustments as provided in Section 13, the maximum number of Shares
available for purchase on or after the Effective Date is 650,000 shares. Shares
issued under the Plan may be Shares of original issuance, Shares held in
treasury, or Shares that have been reacquired by the Company.
Section 13
CAPITAL CHANGES
In the event of a Corporate Transaction, other than a Corporate Transaction in
which the Company is not the surviving corporation, the number and kind of
shares of stock or securities of the Company to be subject to the Plan, the
maximum number of shares or securities that may be delivered under the Plan, and
the selling price and other relevant provisions of the Plan will be
appropriately adjusted by the Committee, whose determination will be binding on
all persons. If the Company is a party to a Corporate Transaction in which the
Company is not the surviving corporation, the Committee may take such actions
with respect to the Plan as the Committee deems appropriate.
Section 14
AMENDMENT OR TERMINATION OF THE PLAN
The Board in its sole discretion, may suspend or terminate the Plan, or amend
the Plan in any respect; provided, however, that the stockholders of the Company
must approve any amendment that would increase the number of Shares that may be
issued under the Plan pursuant to options intended to qualify under Code
Section 423 (other than an increase merely reflecting a change in capitalization
of the Company pursuant to Section 13) or a change in the designation of any
corporations (other than a Subsidiary) whose employees become Employees under
the Plan.
The Plan and all rights of Employees under the Plan will terminate: (a) on the
Purchase Date on which Participants become entitled to purchase a number of
Shares greater than the number of reserved Shares remaining available for
purchase as set forth in Section 12, or (b) at any date at the discretion of the
Board; provided, however, in no event shall the Plan remain in effect beyond ten
years from the Effective Date. In the event that the Plan terminates under
circumstances

Page 9



--------------------------------------------------------------------------------



 



described in (a) above, reserved Shares remaining as of the termination date
will be made available for purchase by Participants on the Purchase Date on a
pro rata basis based on the amount credited to each Participant’s Payroll
Deduction Account. Upon termination of the Plan, each Participant will receive
the balance in the Participant’s Payroll Deduction Account.
Section 15
REGULATORY AND TAX COMPLIANCE
The Plan, the grant and exercise of the rights to purchase Shares under the
Plan, and the Company’s obligation to sell and deliver Shares upon the exercise
of rights to purchase Shares, will be subject to all applicable federal, state
and foreign laws, rules and regulations, and to such approvals by any regulatory
or government agency as may, in the opinion of counsel for the Company, be
required or desirable. The Plan is intended to comply with Rule 16b-3 under the
U.S. Securities Exchange Act of 1934, as amended. Any provision inconsistent
with such Rule shall be inoperative and shall not affect the validity of the
Plan. The Committee may withhold from any payment due under the Plan or take any
other action it deems appropriate to satisfy any federal, state or local tax
withholding requirements.
Section 16
NON-U.S. JURISDICTIONS
The Committee may, in its sole discretion, adopt such rules or procedures to
accommodate the requirements of local laws of non-U.S. jurisdictions, including
rules or procedures relating to the handling of payroll deductions, conversion
of local currency, payroll taxes and withholding procedures, as the Committee in
its sole discretion deems appropriate. The Committee may also adopt rules and
procedures different from those set forth in the Plan applicable to Participants
who are employed by specific Designated Subsidiaries or at certain non-U.S.
locations that are not intended to be within the scope of Code Section 423,
subject to the provisions of Section 12, and may where appropriate establish one
or more sub-plans for this purpose.
Section 17
MISCELLANEOUS
(a) Nontransferability. Except by the laws of descent and distribution, no
benefit provided hereunder, including an option to purchase shares of Common
Stock, shall be subject to alienation, assignment, or transfer by a Participant
(or by any person entitled to such benefit pursuant to the terms of this Plan),
nor shall it be subject to attachment or other legal process of whatever nature,
and any attempted alienation, assignment, attachment, or transfer shall be void
and of no effect whatsoever and, upon any such attempt, the benefit shall
terminate and be of no force or effect. During a Participant’s lifetime, options
granted to the Participant shall be

Page 10



--------------------------------------------------------------------------------



 



exercisable only by the Participant. Shares of Common Stock shall be delivered
only to the Participant or, in the event of his death, his properly designated
beneficiary entitled to receive the same or, in the absence of such designation,
to the executor, administrator or other legal representative of the
Participant’s estate.
(b) Tax Withholding. The Company or any Designated Subsidiary shall have the
right to withhold from all payments hereunder any federal, state, local, or
non-U.S. income, social insurance, or other taxes that it deems are required by
law to be withheld with respect to such payments. If such withholding is
insufficient to satisfy such Federal, state, local or non-U.S. taxes, the
Participant shall be required to pay to the Company or Designated Subsidiary, as
the case may be, such amount required to be withheld or make such other
arrangements satisfactory to the Company or such Designated Subsidiary, as the
Committee shall determine.
(c) No Employment Right. Nothing contained in this Plan nor any action taken
hereunder shall be construed as giving any right to any individual to be
retained as an officer or Employee of the Company or any other employer or
subsidiary or affiliate of the Company.
(d) No Rights as Shareholder. A Participant shall not be considered a
shareholder with respect to shares of Common Stock to be purchased until the
Purchase Date. Thus, a Participant shall not have a right to any dividend or
distribution on Shares subject to purchase during a Purchase Period.
(e) Relationship to Other Benefits. It is not intended that any rights or
benefits provided under this Plan be considered part of normal or expected
compensation for purposes of calculating any severance, redundancy, termination
indemnity, end of service awards, pension, retirement, profit sharing, or group
insurance plan or similar benefits or payments. No payment under this Plan shall
be taken into account in determining any benefits under any severance,
redundancy, termination indemnity, end of service awards, pension, retirement,
profit sharing, or group insurance plan of the Company or any Designated
Subsidiary or subsidiary or affiliate of the Company.
(f) Expenses. The expenses of implementing and administering this Plan shall be
borne by the Company. Any brokerage fees for the subsequent transfer or sale of
Shares acquired under this Plan shall be paid by the Participant (or his
beneficiary or estate, if applicable).
(g) Titles and Headings. The titles and headings of the Sections and subsections
in this Plan are for convenience of reference only, and in the event of any
conflict, the text of this Plan, rather than such titles or headings, shall
control.
(h) Application of Funds. All funds received by the Company under the Plan shall
constitute general funds of the Company.
(i) Nonexclusivity of Plan. Neither the adoption of the Plan by the Board nor
the submission of the Plan to the stockholders of the Company for approval shall
be construed as creating any limitations on the power of the Board to adopt such
other incentive arrangements as it may deem desirable, including, without
limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.

Page 11



--------------------------------------------------------------------------------



 



(j) Duration of Plan. Notwithstanding any provision in the Plan, no options
shall be granted hereunder prior to stockholder approval. No Purchase Period may
commence and no further options may be granted under the Plan after 10 years
from the Effective Date of the Plan. The Plan shall remain in effect until all
options granted under the Plan have been exercised or expired, vested or
forfeited, and/or satisfied or expired.
(k) Governing Law. The Plan will be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to that State’s choice
of law rules, except to the extent preempted by the laws of the United States or
a foreign jurisdiction.

Page 12